NO. 07-08-0089-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



APRIL 24, 2008

______________________________



BILLIE DEAN RANDOLPH, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 64TH DISTRICT COURT OF HALE COUNTY;



NO. A16933-0609; HONORABLE ROBERT W. KINKAID, JR., JUDGE

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ABATE AND REMAND

Appellant, Billie Dean Randolph filed a notice of appeal, on February 19, 2008, from his revocation of community supervision.  The trial court filed its certification representing that appellant has the right of appeal.  However, the appellate record reflects that appellant failed to sign the certification, pursuant to Texas Rule of Appellate Procedure 25.2(d), which requires the certification to be signed by appellant and a copy served on him.  

Consequently, we abate the appeal and remand the cause to the 64th
 District Court of Hale County for further proceedings.   On remand, the trial court shall utilize whatever means it finds necessary to determine whether appellant desires to prosecute the appeal and, if so, to obtain his signature on an amended trial court’s certification.

  If necessary, the trial court shall execute findings of fact, conclusions of law, and any necessary orders it may enter regarding the aforementioned issues and cause its findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.  The trial court shall file the supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk of this Court by May 23, 2008
.  



Per Curiam 



Do not publish.  

ÃâåñÕÑõåßÑrecord with the clerk of this court on or before September 23, 2002.  Should further time be needed by the trial court to perform these tasks, then same must be requested before September 23, 2002.

      It is so ordered. 

                                                            				Per Curiam 



Do not publish.